Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/331,626 filed on 01/20/2021.  Claim(s) 1-24, 27, 29-36, and 39 is/are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive.
A)	Applicants assert on P.14-15 that “… Naggar fails to disclose aggregating content offerings for the digital content (presumably equated to the claimed "plurality of content items") from two or more content providers (presumably equated to the claimed "service providers") to which a respective user has access, where when content consumption rights are predefined or pre-negotiated, the content consumption rights are included in the content offerings, and where the content consumption rights define terms under which each content item of the digital content is offered from at least one of 
	In response, the Examiner respectfully disagrees. Please see Examiner’s Office Action below where claims 1 and 27 have been rejected by Naggar in view of Kunisetty. After a further look, Naggar teaches “aggregate content offerings for a plurality of content items from two or more service providers to which a respective user has access, wherein when content consumption rights are predefined or pre-negotiated, the content consumption rights are included in the content offerings, and wherein the content consumption rights define terms under which each content item of the plurality of content items is offered from at least one of the two or more service providers for consumption by the respective user”. Where the content consumption rights, such as the purchase and/or rental price of the show is predefined or pre-negotiated, since during collection of digital content, metadata pertaining to the content is collected as well, such as access information. The access information/price may be taken into account by the system in determining what content to select/recommend to the user. Thus, since the access information/pricing information is already available during collection of the content, the consumption rights are already pre-defined or pre-negotiated. We also see in Naggar that provider(s) provide different contents to users, and same content(s) may be available from more than one provider at different prices.

Thus, based on the above, and the Office Action below the combination of Naggar and Kunisetty teaches the claimed limitations.

B)	Amended independent Claims 29 and 39 continue to be rejected under 102 by Naagar, since claim limitations do not specifically require “generating a content catalog comprising the content offerings” where the content consumption rights are included in the content offerings. As required by claims 1 and 27.


Therefore as evidenced above and in the Office Action below, the cited reference(s) continue teach the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 29-36 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naggar et al. (US 2013/0332838).
Consider claims 29 and 39, Naggar teaches method of operation fo a user device and a user device (user device 260-Fig.2; Paragraph 0004 teaches Fig.3 is a block diagram of exemplary components of a device that may correspond to one of the devices of Fig.2), the method comprising: 

at least one processor (processing unit 320-Fig.3, Paragraph 0035); and
memory comprising instructions executable by the at least one processor whereby the user device (memory 330-Fig.3, Paragraph 0039) is operable to:
provide a content item selection to an aggregation system (Paragraph 0015 teaches a personalized interface with multiple areas to provide content and queue management. These areas may include, a global queue section 110. Paragraph 0016 teaches global queue section 110 may provide an integrated listing of a user’s queued items. Paragraph 0067 teaches content may be added to the queue, when the user makes a particular selection or selects a series of programs. Paragraph 0024 teaches content distribution system 230 may aggregate content and metadata, process content, and distribute content. Fig.4, Paragraph 0049 teaches alternatively, or additionally, one or more components of network portion 400 may perform one or more other tasks described as being performed by one or more other components of network portion 400);
receive a best content offering for a content item indicated by the content item selection, wherein the best content offering is a content offering from among at least one content offering for the content item that is available to a respective user of the user device from two or more service providers and that most closely satisfies one or more content consumption preferences associated with the respective user of the user The best content provider is selected after user makes selection of content to be added and/or will be added to the global queue), wherein content offerings of the at least one content offering are aggregated, wherein when content consumption rights are predefined or pre-negotiated, the content consumption rights are included in the content offerings, and Thus, content consumption rights, access information such as the purchase and/or rental price of the show is predefined or pre-negotiated, since during collection of content, metadata and/or information regarding price/cost of show is provided/collected. Content consumption rights are included in the content offerings, where access information such as purchase and/or rental price associated with the show, is the offer from the provider to provide the content item at the set purchase/rental price);
provide a request for the best content offering to the aggregation system; and receive the content item in accordance with the best content offering (Paragraph 0073 teaches advisor module identifies content of interest to the user and determines best way to make the identified content available for the user to watch based on factors such as user device type, preferred content providers, user cost, preferred times, etc. Paragraph 0051 teaches cross-platform application 405 may enable user device 260 to perform functions that are described above, such as: playing video content. Paragraph 0056 teaches user selecting content via user interface for viewing or playing at user device. Paragraph 0057 teaches media player 530 decodes and plays content that is received, outputting the decoded video content on user device 260).

Consider claim 30, Naggar teaches providing the one or more content consumption preferences to the aggregation system (Fig.4, Paragraph 0049 

Consider claim 31, Naggar teaches providing subscription information for the respective user to the aggregation system, the subscription information comprising information that is indicative of subscription rights of the respective user to one or more subscription-based service providers (Fig.4, Paragraph 0049 teaches alternatively, or additionally, one or more components of network portion 400 may perform one or more other tasks described as being performed by one or more other components of network portion 400. Paragraph 0057 teaches user interface 540 may include interactive client interface that allows user to provide input, such as user passwords, etc. Fig.5, Paragraph 0077 teaches platform interface data 590 may include login information, e.g., user identifier and a password, to enable cross-platform application 405 to access content from 

Consider claim 32, Naggar teaches wherein the best content offering from among the at least one content offering for the content item is further based on the subscription rights of the respective user Paragraph 0067 teaches content may be added to the queue, when the user makes a particular selection or selects a series of programs. Paragraph 0076 teaches a particular movie in the global queue that is available via Netflix, and then becomes available through live television, content assistant module 580 can make appropriate adjustments and set up a DVR recording of the live television presentation and remove the item from the Netflix queue. Paragraph 0070 teaches content assistant module 580 may include a content provider preference profile 582, a device profile 584, and an advisor module 586. Paragraph 0013 teaches multiple content providers having a separate subscription associated with the user. Paragraph 0071 teaches content provider preference profile 582 may include information indicating, subscription packages with the multiple content providers. It may also include relative preferences between these content sources, with subscription services getting default high priorities. Paragraph 0073 teaches advisor module identifies content of interest to the user and determines best way to make the 


Consider claim 33, Naggar teaches wherein the one or more content consumption preferences associated with the respective user comprise at least one of a group consisting of: 
a maximum purchase price  (Paragraph 0073 teaches taking into account user cost. Paragraph 0075 teaches particular movie available from a television provider’s VOD offerings and from another partner content providers 250 for a fee. Based on various factors including cost of the show, recommendation is made to the user regarding from which provider to purchase the movie); 
a maximum rental price;
a minimum playback quality;
a minimum rental duration;
a preference related to portability;
a preferred delivery method;
a preference regarding immediate availability;
a preference for presence or absence of advertisements or commercials; and


Consider claim 34, Naggar teaches wherein the at least one of the two or more service providers is a subscription-based service provider, and the respective user is a subscriber of the at least one of the two or more service providers (Paragraph 0013 teaches multiple content providers having a separate subscription associated with the user. System may receive links to additional content available from a different content provider and related to the aspect of the particular content. Paragraph 0014 teaches user interface provides the convenience of allowing a user to browse through content offerings associated with multiple user accounts/subscriptions in a single user interface. Paragraph 0021 teaches metadata server 222 using content metadata to provide available content options based on active subscriptions/accounts with content providers 250 and/or web content providers 255).

Consider claim 35, Naggar teaches wherein the at least one of the two or more service providers is a subscription-based service provider, and the respective user is a guest of the at least one of the two or more service providers (Paragraph 0013 teaches multiple content providers having a separate subscription associated with the user. Paragraph 0014 teaches service providers such as cable TV, streaming content services, ad-hoc media services, Web, etc. Some or all of the multiple content providers may require separate User is a guest of the service provider, in a sense that they are a client of the service provider).

Consider claim 36, Naggar teaches wherein the at least one of the two or more service providers is a non-subscription-based service provider and wherein when a same content item of the plurality of content items is available from the two or more service providers, the content offerings further comprise one of: a proxy or a handle for each content item for each content offering (Paragraph 0014 teaches service providers such as cable TV, streaming content services, ad-hoc media services, Web, etc. Some or all of the multiple content providers may require separate accounts/subscriptions to access their respective content. Paragraph 0027 teaches partner content provider 250 may aggregate content and metadata, process content, and distribute content. Content may be the same or different content than available from content distribution system 230, web content providers 255, and/or another partner content provider 250. Paragraph 0075 teaches a particular movie is available from a television provider’s, e.g., content distribution system 230, VOD offerings and from other partner content providers 250 for a fee. Based on content provider preference profile 582, device profile 584, and the cost of the show, a recommendation is made to the user regarding which provider to purchase the movie. Paragraph 0071 teaches free content providers. Paragraph 0076 teaches a particular movie in the global queue that is available via Netflix, and then becomes available through live television, content assistant module 580 can make appropriate adjustments and .


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 10-14, 18-24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naggar et al. (US 2013/0332838) in view of Kunisetty et al. (US 2014/0047063).
Consider claims 1 and 27, Naggar teaches a method of operation of a computing node and a computing node (Fig.2; Paragraph 0004 teaches Fig.3 is a block diagram of exemplary components of a device that may correspond to one of the devices of Fig.2), the method comprising: 
at least one communication interface (communication interface 360-Fig.3, Paragraph 0038);
at least one processor (processing unit 320-Fig.3, Paragraph 0035); and
memory comprising instructions executable by the at least one processor whereby the computing node (memory 330-Fig.3, Paragraph 0039) is operable to: 
aggregate content offerings for a plurality of content items from two or more service providers to which a respective user has access, wherein when content consumption rights are predefined or pre-negotiated, the content consumption rights are included in the content offerings, and wherein the content consumption rights define terms under which each content item of the plurality of content items is offered from at least one of Thus, content consumption rights, access information such as the purchase and/or rental price of the show is predefined or pre-negotiated, since during collection of content, metadata and/or information regarding price/cost of show is provided/collected. Content consumption rights are included in the content offerings, where access information such as purchase and/or rental price associated with the show, is the offer from the provider to provide the content item at the set purchase/rental price);
generate a user-specific content catalog (Paragraph 0013 teaches a user interface for providing access to content from multiple content providers, each of the multiple content providers having a separate subscription associated with the user. Paragraph 0021 teaches metadata server 222 may provide a unified catalog of digital content for users to consume. Metadata server 222 may collect and/or present listings of content available to particular user devices 260. Paragraph 0075 teaches a particular movie is available from a television provider’s VOD offerings and from other partner content providers 250 for a fee. Paragraph 0076 teaches a particular movie that is available via Netflix and also available through live television); and
for a content item of the plurality of content items, identify a best content offering from among the at least one content offering for the content item in accordance with one or more content consumption preferences associated with the respective user, the best content offering being a content offering from among the at least one content offering for 
Naggar does not explicitly teach generate a user-specific content catalog comprising the content offerings, wherein, for each content item, the content offerings comprise at least one content offering for the content item from the at least one of the two or more service providers.
In an analogous art, Kunisetty teaches generate a user-specific content catalog comprising the content offerings, wherein, for each content item, the content offerings comprise at least one content offering for the content item from the at least one of the two or more service providers (Paragraph 0027-0028 teaches access manager requesting information from first content source, a second content source, and so forth. Information can include any type of useful metadata associated with the media content items available from that service, including access information such as pricing for premium items, and the like. Paragraph 0034 teaches information of the above steps is merged into a program listing in step 308. The listing gives the user one place to find all the media content items from all the media-delivery source that are relevant to him. Paragraph 0036 teaches program listing is presented to the user in step 312. Paragraph 0038 teaches created program listing is intended to collect and provide information to the user, information publically available but possibly difficult to collect and collage. Paragraph 0047 teaches sometimes, the 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Naagar to include generate a user-specific content catalog comprising the content offerings, wherein, for each content item, the content offerings comprise at least one content offering for the content item from the at least one of the two or more service providers, as taught by Kunisetty, for the advantage of aiding the user when sources of media content are proliferating rapidly, providing even more choices for a viewer, where keeping track of providers and diverse sources have become difficult and burdensome (Kunisetty – Paragraph 0004), providing a listing that gives the user one place to find all of the media content items from all of the media-delivery sources that are relevant to him, making the user’s media consumption munch more efficient (Kunisetty – Paragraph 0034).

Consider claim 2, Naggar and Kunisetty teach wherein the content offerings comprise multiple content offerings for a same content item, the multiple content offerings being from multiple respective service providers (Naggar - Paragraph 0075-0076; Kunisetty – Paragraph 0027-0028, 0047).

Consider claim 3, Naggar and Kunisetty teach wherein identifying the best content offering from among the at least one content offering for the content item in accordance with the one or more content consumption preferences associated with the respective user comprises pre-emptively identifying the best content offering from among the at least one content offering for the content item (Naggar - Paragraph 0073 teaches advisor module identifies content of interest to the user and determines best way to make the identified content available for the user to watch based on factors such as user device type, preferred content providers, user cost, preferred times, etc. Content of interest to the user may be content user may have expressed interest in by bookmarking a television series or becoming a “fan” of a particular actor, or that another system determines may be of interest to the user based on a content preference profile. Advisor module 586 may provide recommendations in the form of a notifications, e.g., via notifications section 130. So each content of interest determined by the system, to be provided to the user as a recommendation via notifications section, would go through this process of selecting the best content offering for the content item; Kunisetty – Paragraph 0047, 0031).

Consider claim 4, Naggar and Kunisetty teach for each additional content item of the plurality of content items in the user-specific content catalog, pre-emptively identifying a best content offering from among the at least one content offering for the additional content item in accordance with the one or more So each content of interest determined by the system, to be provided to the user as a recommendation via notifications, would go through this process of selecting the best content offering for the content item; Kunisetty – Paragraph 0031-0034).

Consider claim 5, Naggar and Kunisetty teach wherein pre-emptively identifying the best content offering from among the at least one content offering for the content item comprises pre-emptively identifying the best content offering from among the at least one content offering for the content item based on the one or more content consumption preferences associated with the respective user and the content consumption rights previously obtained for the at least one So each content of interest determined by the system, to be provided to the user as a recommendation via notifications, would go through this process of selecting the best content offering for the content item; Kunisetty – Paragraph 0031-0034).

Consider claim 6, Naggar and Kunisetty teach prior to generating the user-specific content catalog, receiving the at least one content offering from the respective service provider (Naggar - Paragraph 0013 teaches multiple content providers having a separate subscription associated with the user. System may receive links to additional content available from a different content provider and 

Consider claim 10, Naggar and Kunisetty teach receiving a content item selection from a user device of the respective user, the content item selection being a selection of the content item for which the best content offering was pre-emptively identified; and providing the best content offering identified for the content item to the user device (Naggar - Paragraph 0073 teaches advisor module identifies content of interest to the user and determines best way to make the identified content available for the user to watch based on factors such as user device type, preferred content providers, user cost, preferred times, etc. Paragraph 0051 teaches cross-platform application 405 may enable user device 260 to perform functions that are described above, such as: playing video content. Paragraph 0056 teaches user selecting content via user interface for viewing or playing at user device. Paragraph 0057 teaches media player 530 

Consider claim 11, Naggar and Kunisetty teach receiving a request for the best content offering of the content item; and upon receiving the request, effecting delivery of the content item from the respective service provider associated with the best content offering (Naggar - Paragraph 0073 teaches advisor module identifies content of interest to the user and determines best way to make the identified content available for the user to watch based on factors such as user device type, preferred content providers, user cost, preferred times, etc. Paragraph 0056 teaches user selecting content via user interface for viewing or playing at user device. Upon selection of a particular content, content beings to download metadata or the content from content distribution system 230 or partner content provider 250; Kunisetty – Paragraph 0037).

Consider claim 12, Naggar and Kunisetty teach receiving a content item selection, the content item selection being a selection of one of the plurality of content items in the user-specific content catalog, wherein identifying the best content offering from among the at least one content offering for the content item in accordance with the one or more content consumption preferences associated with the respective user comprises reactively identifying the best content offering from among the at least one content offering for the content item selected by the content item selection upon receiving the content item selection (Naggar - The best content provider is selected after user makes selection of content to be added and/or will be added to the global queue). 

claim 13, Naggar and Kunisetty teach wherein reactively identifying the best content offering from among the at least one content offering for the content item comprises reactively identifying the best content offering from among the at least one content offering for the content item based on the one or more content consumption preferences associated with the respective user and the content consumption rights previously obtained for the at least one content offering for the content item (Naggar - Paragraph 0067 teaches content may be added to the queue, when the user makes a particular selection or selects a series of programs. Paragraph 0076 teaches a particular movie in the global queue that is available via Netflix, and then becomes available through live television, content assistant module 580 can make appropriate adjustments and set up a DVR recording of the live television presentation and remove the item from the Netflix queue. Paragraph 0070 teaches content assistant module 580 may include a content provider preference profile 582, a device profile 584, and an advisor module 586. Paragraph 0013 teaches multiple content providers having a separate subscription associated with the user. Paragraph 0071 teaches content provider preference profile 582 may include information indicating, subscription packages with the multiple content providers. It may also include relative preferences between these content sources, with subscription services getting default high priorities. Paragraph 0073 teaches advisor module identifies content of interest to the user and determines best way to make the identified content available for the user to watch based on factors such as user device type, preferred content providers, user cost, preferred times, etc. Content 

Consider claim 14, Naggar and Kunisetty teach prior to generating the user-specific content catalog, receiving the at least one content offering from the respective service provider (Naggar - Paragraph 0013 teaches multiple content providers having a separate subscription associated with the user. System may receive links to additional content available from a different content provider and related to the aspect of the particular content. Paragraph 0021 teaches metadata server 222 may provide a unified catalog of digital content for users. Metadata server 222 may receive content metadata from content distribution system 230, partner content providers 250, and/or web content providers 255. Content metadata may include titles, descriptions, images, talent, genres, times, durations, access information, etc. associated with particular content. Metadata server 222 may use content metadata to provide available content options to cross-platform applications based on active subscriptions/accounts with content providers 250 and/or web content providers 255).

Consider claim 18, Naggar and Kunisetty teach providing the best content offering identified for the content item to a user device of the respective user (Naggar - Paragraph 0073 teaches advisor module identifies content of interest 

Consider claim 19, Naggar and Kunisetty teach receiving a request for the best content offering of the content item; and upon receiving the request, effecting delivery of the content item from the respective service provider associated with the best content offering (Naggar - Paragraph 0073 teaches advisor module identifies content of interest to the user and determines best way to make the identified content available for the user to watch based on factors such as user device type, preferred content providers, user cost, preferred times, etc. Paragraph 0051 teaches cross-platform application 405 may enable user device 260 to perform functions that are described above, such as: playing video content. Paragraph 0056 teaches user selecting content via user interface for viewing or playing at user device. Paragraph 0057 teaches media player 530 decodes and plays content that is received, outputting the decoded video content on user device 260).

Consider claim 20, Naggar and Kunisetty teach wherein identifying the best content offering from among the at least one content offering for the content item further comprises identifying the best content offering from among the at least one content offering for the content item in accordance with the one or more content consumption preferences associated with the respective user and 

Consider claim 21, Naggar and Kunisetty teach wherein the one or more content consumption preferences associated with the respective user comprise at least one of a group consisting of: 

a maximum rental price;
a minimum playback quality;
a minimum rental duration;
a preference related to portability;
a preferred delivery method;
a preference regarding immediate availability;
a preference for presence or absence of advertisements or commercials; and
a preference for a density of advertisements or commercials. 

Consider claim 22, Naggar and Kunisetty teach wherein the at least one of the two or more service providers is a subscription-based service provider, and the respective user is a subscriber of the at least one of the two or more service providers (Naggar - Paragraph 0013 teaches multiple content providers having a separate subscription associated with the user. System may receive links to additional content available from a different content provider and related to the aspect of the particular content. Paragraph 0014 teaches user interface provides 

Consider claim 23, Naggar and Kunisetty teach wherein the at least one of the two or more service providers is a subscription-based service provider, and the respective user is a guest of the at least one of the two or more service providers (Naggar - Paragraph 0013 teaches multiple content providers having a separate subscription associated with the user. Paragraph 0014 teaches service providers such as cable TV, streaming content services, ad-hoc media services, Web, etc. Some or all of the multiple content providers may require separate accounts/subscriptions to access their respective content. User is a guest of the service provider, in a sense that they are a client of the service provider).

Consider claim 24, Naggar and Kunisetty teach wherein the at least one of the two or more service providers is a non-subscription-based service provider and wherein when a same content item of the plurality of content items is available from the two or more service providers, the content offerings further comprise one of: a proxy or a handle for each content item for each content offering (Naggar - Paragraph 0014 teaches service providers such as cable TV, streaming content services, ad-hoc media services, Web, etc. Some or all of the .

Claim(s) 7-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naggar et al. (US 2013/0332838), Kunisetty et al. (US 2014/0047063), and further in view of DaCosta (US 2008/0127250).
claim 7, Naggar and Kunisetty teach prior to generating the user-specific content catalog, processing the content consumption rights for the at least one content offering for the content item with at least one respective service provider (Naggar - Paragraph 0013 teaches multiple content providers having a separate subscription associated with the user. System may receive links to additional content available from a different content provider and related to the aspect of the particular content. Paragraph 0021 teaches content metadata including access information and providing available content options based on active subscriptions/accounts with content providers 250 and/or web content providers 255. Paragraph 0073 teaches advisor module may use information from content provider preference profile 582 and device profile 584 to assist in providing recommended content to users. Advisor module identifies content of interest to the user and determines best way to make the identified content available for the user to watch based on factors such as user device type, preferred content providers, user cost, preferred times, etc.).
Naggar and Kunisetty do not explicitly teach processing content consumption rights is actively negotiating the content consumption rights.
In an analogous art, DaCosta teaches processing content consumption rights is actively negotiating the content consumption rights (Paragraph 0026, 0070-0070).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Naggar and Kunisetty to include processing content consumption rights is actively negotiating the content consumption rights, as 

Consider claim 8, Naggar and Kunisetty teach wherein pre-emptively identifying the best content offering from among the at least one content offering for the content item comprises pre-emptively identifying the best content offering from among the at least one content offering for the content item based on the one or more content consumption preferences associated with the respective user and the content consumption rights obtained for the content item (Naggar - Paragraph 0013 teaches multiple content providers having a separate subscription associated with the user. Paragraph 0071 teaches content provider preference profile 582 may include information indicating, subscription packages with the multiple content providers. It may also include relative preferences between these content sources, with subscription services getting default high priorities. Paragraph 0073 teaches advisor module identifies content of interest to the user and determines best way to make the identified content available for the user to watch based on factors such as user device type, preferred content providers, user cost, preferred times, etc. Content of interest to the user may be content user may have expressed interest in by bookmarking a television series or becoming a “fan” of a particular actor, or that another system determines may be of interest to the user based on a content preference profile. Advisor module 586 may provide recommendations in the form of a notifications, e.g., via So each content of interest determined by the system, to be provided to the user as a recommendation via notifications, would go through this process of selecting the best content offering for the content item).
Naggar and Kunisetty do not not explicitly teach content consumption rights obtained for the content item in an active manner.
In an analogous art, DaCosta teaches content consumption rights obtained for the content item in an active manner (Paragraph 0026, 0070-0070).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Naggar and Kunisetty to include content consumption rights obtained for the content item in an active manner, as taught by DaCosta, for the advantage of providing users the best value for their money, enabling user to get the best most up to date rate/price for content, saving time and money for the user.

Consider claim 9, Naggar, Kunisetty, and DaCosta wherein pre-emptively identifying the best content offering from among the at least one content offering for the content item based on the one or more content consumption preferences associated with the respective user and the content consumption rights obtained for the content item in the active manner comprises: after generating the user-specific content catalog, actively negotiating the content consumption rights for the at least one content offering for the content item with at least one respective service provider; and identifying the best content offering from among the at least one content offering for the content item based on the one or more content So each content of interest determined by the system, to be provided to the user as a recommendation via notifications, would go through this process of selecting the best content offering for the content item; Da Costa - Paragraph 0026, 0070-0070).

Consider claim 15, Naggar and Kunisetty teach prior to generating the user-specific content catalog, processing the content consumption rights for the 
Naggar and Kunisetty do not explicitly teach processing content consumption rights is actively negotiating the content consumption rights.
In an analogous art, DaCosta teaches processing content consumption rights is actively negotiating the content consumption rights (Paragraph 0026, 0070-0070).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Naggar and Kunisetty to include processing content consumption rights is actively negotiating the content consumption rights, as 

Consider claim 16, Naggar and Kunisetty teach wherein reactively identifying the best content offering from among the at least one content offering for the content item comprises reactively identifying the best content offering from among the at least one content offering for the content item based on the one or more content consumption preferences associated with the respective user and the content consumption rights obtained for the content item (Naggar - Paragraph 0067 teaches content may be added to the queue, when the user makes a particular selection or selects a series of programs. Paragraph 0076 teaches a particular movie in the global queue that is available via Netflix, and then becomes available through live television, content assistant module 580 can make appropriate adjustments and set up a DVR recording of the live television presentation and remove the item from the Netflix queue. Paragraph 0070 teaches content assistant module 580 may include a content provider preference profile 582, a device profile 584, and an advisor module 586. Paragraph 0013 teaches multiple content providers having a separate subscription associated with the user. Paragraph 0071 teaches content provider preference profile 582 may include information indicating, subscription packages with the multiple content providers. It may also include relative preferences between these content sources, with subscription services getting default high priorities. Paragraph 0073 
Naggar and Kunisetty do not explicitly teach content consumption rights obtained for the content item in an active manner.
In an analogous art, DaCosta teaches content consumption rights obtained for the content item in an active manner (Paragraph 0026, 0070-0070).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Naggar and Kunisetty to include content consumption rights obtained for the content item in an active manner, as taught by DaCosta, for the advantage of providing users the best value for their money, enabling user to get the best most up to date rate/price for content, saving time and money for the user.

Consider claim 17, Naggar, Kunisetty, and DaCosta teach wherein reactively identifying the best content offering from among the at least one content offering for the content item based on the one or more content consumption preferences associated with the respective user and the content consumption rights obtained for the content item in the active manner comprises: 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howard Jr. discloses same content may be available from multiple different service providers. Content guide may be generated to indicate pricing information so that subscriber is able to determine how much content would cost to retrieve from the different resources in (US 8,925,017).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425